Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claims 1 – 3, 5, and 7 – 13 are rejected under 35 USC § 103.
Response to Arguments
	The following is in response to applicant’s remarks filed 01/11/2021.
The applicant amended a limitation of “wherein the plurality of lateral extensions are evenly balanced” into the independent claim 1. The applicant then goes on to say the bounds of the term are laid out in pg. 4 lines 12 – 24 of the specification. However, this citation states that “evenly” should be understood in a wide sense, and “balancing” is used as a requirement that the lateral extensions provide improved heat conductivity as well as mechanical reinforcement. 
The examiner finds this addition insufficient in overcoming the teachings Celxpert. Specifically, Celxpert teaches the previously cited limitation for lateral extension (projections (A2 or 52)) to provide mechanical stability as well as the metal material to provide improved heat distribution [0007][0008][0009]. Moreover, since “evenly” is understood in a broad since, Celxpert’s desire for symmetry [0023] in the top and lower covers (1)(3) which contain the lateral extensions (projections (A2 or 52)) is sufficient in teaching “evenly”. 
Next, the applicant argues that the combination of Celxpert with Gnann in the previous rejection would necessarily increase the cost and complexity of Celxpert’s configuration as additional interconnections would be necessary to connect metal plates (5) to the battery (2). Then, the applicant argues that the teachings of Gnann would at best motivate one of ordinary skill in the 
Regarding the first point, the proposed combination would not need an additional connecting component as the metal plates (5) of the outer casing would be connected to the battery (2) by way of the inner battery casing (conductive battery housing as shown in Gnann) such as in an embodiment where the casing is being used as a current collector for the positive and negative electrodes (as in Gnann). Then, the battery (2) casing and outer housing (upper (1) and lower (2) cover having conductive metal plates (5)) would be electrically connected by being placed adjacent to one another in a configuration of a plurality of vertically stacked cells. A more detailed disclosure showing the proposed combination of connecting adjacent cells by way of a conductive battery casing can be seen in Hohenthanner, DE102009035499A1. The conductive plates (1.1) and (1.2) of the flat battery cell (1) are connected in series by being placed adjacent in a vertical stacking position [0048][0050][0078][fig. 10]. Moreover, it is a common design consideration in the art for one to establish connection methods such as the above described embodiment, so that a plurality of cells may be connected in such a way that reduces the need for additional connecting pieces peripheral to the battery cell thereby reducing the size of the resulting battery structure as well as the number of components. Regarding the second point, the difference between the battery case being disposed directly around the electrode assembly (as in Gnann), or the case surrounding the battery cell (as in Celxpert) is insubstantial as both propose solutions to the same problem (ie. providing protective housing for battery components) and are from the same field of endeavor (battery components). Thus, the references are considered closely analogous art. 

The examiner disagrees with this as Celxpert as detailed above teaches the requirement for “evenly balanced” lateral extensions. Regarding the submission that Celxpert’s manufacturing process is complex, the applicant has not supported this conclusion with sufficient explanation or proof, and thus it is unpersuasive. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7- 9, and 11 - 12 are rejected under 35 U.S.C. 103 as obvious over Celxpert DE202004019262U1, and Gnann, DE102009035489A1.

Regarding claim 1, Celxpert teaches a battery module casing (protective housing for batteries)[0001] configured to house at least one battery cell (housing a single cell (2))[fig. 4], the battery module casing comprising:  
a first metal plate to be positioned on a first side of the at least one battery cell and a second metal plate to be positioned on an opposite second side of the at least one battery cell (metal plates (5) of top and bottom covers (1)(3) positioned on the top and the bottom of the battery cell (2))[fig. 4]; and 
a lateral wall element configured to extend around a lateral periphery of the at least one battery cell (plastic edges (4) wrap the periphery of the cell (2))[fig. 4][fig. 3]. ; 
wherein the lateral wall element is located between the first metal plate and the second metal plate (plastic edges (4) formed between the metal plates (5) of the top and bottom covers (1)(3))[fig. 4]; 
wherein the lateral wall element is fabricated from an electrically isolating material and is sealingly attached to the first metal plate and to the second metal plate (plastic edges (4) are injection molded onto the metal plates to securely fasten them)[0024](plastic being a known electric insulator); 
wherein each of the first and the second metal plates includes plurality of lateral extensions that, along at least a part of a periphery of the metal plate to which it is associated, 
wherein the plurality of lateral extensions are evenly balanced (projections (A2 or 52) to provide mechanical stability as well as the metal material to provide improved heat distribution)[0007][0008][0009]
wherein the battery module casing is subdivided in two halves that are interconnected along a partition line (upper and lower covers (1)(3) come together creating a partitioning center line upon their connection); 
wherein a first one of the two halves includes the first metal plate and a first part of the lateral wall element (upper cover (1) contains a metal plate (5) and plastic edge (4))[fig. 4]; 
wherein a second one of the two halves includes the second metal plate and a second part of the lateral wall element (lower cover (3) contains a metal plate (5) and plastic edge (4))[fig. 4] 
wherein the first part of the lateral wall element is a polymer moulded onto and enclosing the plurality of lateral extensions of the first metal plate, such that the first part covers an outermost lateral-facing surface of the first metal plate; and wherein the second part of the lateral wall element is a polymer moulded onto and enclosing the plurality of lateral extensions of the second metal plate, such that the second part covers an outermost lateral-facing surface of the second metal plate (plastic edges (4) are injection molded over the protrusions (A2) of the metal plates (5))[fig. 2]
Celxpert does not teach the first and second plate to be configured to form a positive terminal and a negative terminal of a battery module.
Gnann teaches a battery module casing configured to house at least one battery cell (housing for a single cell for a battery)[0001 wherein 

a second metal plate (second housing part (1.2)), configured to form a negative terminal of a battery module (positive and negative poles (3) touching housing pieces made of metal)[fig. 5][0004][0038] and to be positioned on an opposite second side of the at least one battery cell cell (a side being the face of the battery (2) covered by the second housing part)[fig. 5]. This configuration simplifies that construction of a stack of electrically connected cells as it removes the need for additional electrically conductive linking components (ie. busbars, wires). 
Then, it would have been obvious to one skilled in the art before the filing date of the invention to combine the battery module casing of Celxpert having metal plates on an upper and lower surface with the teaching from Gnann for using the metal housing plates as current collectors to reduce the cost and complexity of a stack of batteries as an obvious design choice. 

Regarding claim 2, combined Celxpert the battery module casing according to claim 1. 
Further, Celxpert teaches wherein plurality of lateral extensions extends along at least 10% of the length of the periphery of the first or the second metal plate to which it is associated (protrusions (52))[fig. 5].

Regarding claim 3, combined Celxpert the battery module casing according to claim 1, 
plurality of lateral extensions extends along more than 75% of the length of the periphery of the first or the second metal plate to which it is associated (protrusions (52))[fig. 5].

Regarding claim 4, combined Celxpert teaches the battery module casing according to claim 1.
Further, Celxpert teaches wherein there is provided a plurality of lateral extensions that are evenly distributed along the periphery of the first or the second metal plate to which they are associated (protrusions (52))[fig. 5].

Regarding claim 5, combined Celxpert the battery module casing according to claim 1, 
Further, Celxpert teaches wherein the lateral wall has a lateral area Atot wall and a plurality of lateral extensions extends over a lateral area A1, which is at least 10% of the lateral area Atot of the lateral wall (protrusions (52))[fig. 2][fig. 5].

Regarding claim 7, combined Celxpert teaches the battery module casing according to claim 1, 
Further, Celxpert teaches wherein the lateral area A1 of the plurality of lateral extensions of the first metal plate corresponds to the lateral area A1 of the plurality of lateral extensions of the second metal plate (protrusions (52) on top and bottom covers (1)(3))[fig. 5][fig. 7].

Regarding claim 8, combined Celxpert teaches the battery module casing according to claim 1, 
Further, Celxpert teaches wherein the first metal plate and the plurality of lateral extensions thereof have the same shape and the same size as the second metal plate and the plurality of lateral extensions thereof (protrusions (52) on top and bottom covers (1)(3))[fig. 5][fig. 7].

Regarding claim 9, combined Celxpert teaches the battery module casing according to claim 1.
Further, Celxpert teaches wherein the plurality of lateral extensions of the first metal plate extends with a constant width along the periphery of the first metal plate; wherein the plurality of lateral extensions of the second metal plate extends with a constant width along the periphery of the second metal plate (the width of the first and second plate (5) protrusions (52) is shown to not vary)[fig. 5][fig. 8]; and
wherein the lateral extension of the first metal plate presents a first free end which is located opposite to a second free and of the lateral extension of the second metal plate; and wherein the first and the second free ends are divided by a section of the wall element (ends of protrusions (52) of top and bottom plates (5) facing one another are separated by plastic edges)[fig. 8].


Regarding claim 11, combined Celxpert teaches the battery module casing according to claim 1. 	Further, Celxpert teaches wherein the plurality of lateral extensions (protrusions (52)) is provided with a least one through hole (triangular tabs (522)) that help secure the  first and second plates (metal plates (5)) to the lateral wall element (plastic edge (4)) [0024][0025] by being displaced in the plastic during injection molding [0026][fig. 8].

Regarding claim 12, combined Celxpert teaches a battery module comprising:

Celxpert does not teach wherein the first metal plate forms a positive terminal of the battery module, and the second metal plate forms a negative terminal of the battery module 
Gnann teaches wherein the first metal plate forms a positive terminal of the battery module, and the second metal plate forms a negative terminal of the battery module (positive and negative poles (3) touching first and second housing pieces made of metal)[fig. 5][0004][0038].

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Celxpert DE202004019262U1 and Gnann, DE102009035489A1 as applied to claim 1 above, and further in view of Seo, US20060127756A1.

Regarding claim 10, combined Celxpert teaches the battery module casing according to claim 1.
Further, Celxpert teaches wherein a plurality of lateral extensions extend from the first metal plate along the periphery thereof, and a corresponding plurality of lateral extensions extend from the second metal plate along the periphery thereof (protrusions (52))[fig. 5](on top and bottom covers (1)(3))[0024];
wherein the lateral extensions of the first metal plate are displaced in a peripheral direction relative the lateral extensions of the second metal plate (protrusions (52) extending towards each other)[fig. 7]; and
Combined Celxpert does not teach wherein the lateral extensions of the first metal plate extend in between the lateral extensions of the second metal plate.
Seo teaches an exterior structure for securing a battery [0003] wherein the lateral extensions of the first metal plate extend in between the lateral extensions of the second metal plate (side cover portions (331)(323) of top and bottom hardcovers (330)(320) extend in between the notches (333)(321) of one another)[fig. 2][0047][0048]. Further, Seo teaches the notches formed in the first and second metal plate to increase a mechanical strength of the battery exterior [0023]. 
Therefore, it would have been obvious to one skilled in the art before the filing date to modify the battery module casing of Celxpert with lateral extensions with the lateral extension positioning of Seo to improve mechanical strength of the case. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Celxpert DE202004019262U1 and Gnann, DE102009035489A1 as applied to claim 12 above, and  further in view of Ing, DE102010013028A1.

Regarding claim 13, combined Celxpert teaches a battery comprising:
one battery module according to claim 12 or a stack of at least two battery modules according to claim 12 (providing multiple batteries together being a known configuration in the art)
wherein, in the stack, the second metal plate of a first of the battery modules is turned towards and located opposite to a first metal plate of a second of the battery (an implicit feature in a stack);
Combined Celxpert does not teach wherein the outermost metal plates of the one battery module or the stack are covered by an electrically isolating element; and wherein there is 
Ing teaches a stack of battery cells wherein the battery cell stack wherein each individual cell has a housing consisting of two metal plates (1.1.1)(1.1.2) with an insulating element between disposed along a perimeter of each plate (1.1.3)[fig. 3][0001] as well as between the last plate in the stack (isolating element (1.2.3))[fig. 6][fig. 5][0030] and the printing plates (2) further comprising a clamping element (clamping element in the form of tension bands (3))[0034][fig. 4]. Further, Ing teaches that the clamping element prevents impermissible gaps that form when mechanical load occurs [0002]. The prevention of this misalignment is taught to allow for better cooling [0002]  
It would have been obvious to one skilled in the art before the filing date to combine the battery with case of combined Celxpert with the clamping element and isolating element of Ing to prevent misalignment from mechanical load as well shorting out the battery stack. 


Conclusion
This is a continuation of applicant's earlier Application No. 16/469,934.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        

/BRIAN R OHARA/Examiner, Art Unit 1724